Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-14-00275-CV

                                    Adriana P. PEREZ,
                                         Appellant

                                             v.

                                    WEBB COUNTY,
                                       Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2011CVT000305 D2
                       Honorable Monica Z. Notzon, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED, and the cause is REMANDED to the trial court for further proceedings.

       It is ORDERED that appellant, Adriana P. Perez, recover her costs of this appeal from
appellee, Webb County.

       SIGNED June 3, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice